IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Terri Jones,                          :
                    Petitioner        :
                                      :
               v.                     : No. 1531 C.D. 2016
                                      :
Workers’ Compensation Appeal          :
Board (Villanova University),         :
                  Respondent          :




                                   ORDER


               AND NOW, this 9th day of June, 2017, the opinion filed March 30,
2017, in the above-captioned matter shall be designated Opinion rather than
Memorandum Opinion, and it shall be reported.


                                      _________________________________
                                      DAN PELLEGRINI, Senior Judge